REGAN, Judge.
Plaintiff, Albert J. Fransen, conducting his business under the trade name of Industrial Steel Company, instituted this suit against the defendant, Joseph Ranzino, endeavoring to recover the sum of $529.34 for furnishing and installing ornamental iron work in defendant’s residence during the months of December, 1952 and January, 1953.
Defendant answered and admitted the satisfactory performance of the foregoing work, but asserted that plaintiff had initially agreed to the installation thereof for the sum of $315, $125 of which has already been paid on account thereof, leaving only a balance due of $190.
From a judgment in favor of plaintiff “for $529.34 less a credit of $125.00,” defendant has prosecuted this appeal.
Plaintiff answered the appeal and requested that he be permitted to recover 10% of the amount of the judgment rendered herein as damages for a frivolous appeal.
Defendant is not represented by counsel, he made no appearance when this case was set for argument, nor has he filed a brief herein.
A careful examination of the record discloses that it amply sustained the judgment rendered by the lower court.. The appeal obviously was taken for delay and is, therefore, frivolous. The facts revealed herein warrant imposition of the penalty permitted by virtue of Article 907 of the Code of Practice. However, it is our opinion that a penalty of 5% is sufficient under the circumstances. Columbia Finance, Inc., v. Romaguera, La.App.1949, 40 So.2d 749.
For the reasons assigned the judgment appealed from is affirmed with 5% thereof additional as damages for a frivolous appeal.
Affirmed.